[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                    FILED
                      FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                        ________________________ ELEVENTH CIRCUIT
                                                             SEPT 14, 2006
                              No. 05-17139                 THOMAS K. KAHN
                          Non-Argument Calendar                CLERK
                        ________________________

                  D. C. Docket No. 04-00336-CR-T-17MSS

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                   versus

KELVIN NOE MORALES ROMERO,

                                                          Defendant-Appellant.


                        ________________________

                 Appeal from the United States District Court
                     for the Middle District of Florida
                      _________________________

                            (September 14, 2006)

Before MARCUS, WILSON and PRYOR, Circuit Judges.

PER CURIAM:

     Kelvin Noe Morales Romero appeals his convictions and sentences for
conspiracy to possess with the intent to distribute five kilograms or more of

cocaine while on board a vessel subject to the jurisdiction of the United States, 46

U.S.C. § 1903(a), (g), (j); 21 U.S.C. § 960(b)(1)(B)(ii), and possession with intent

to distribute five kilograms or more of cocaine while on board a vessel subject to

the jurisdiction of the United States, 46 U.S.C. § 1903(a), (g); 21 U.S.C. §

960(b)(1)(B)(ii). Romero argues that the district court erred when it denied his

motion to suppress evidence, the district court clearly erred when it denied him a

minor-role adjustment, and his sentence is unreasonable. We affirm.

                                I. BACKGROUND

      On July 19, 2004, the United States Coast Guard intercepted the Miss Mery

Hill, a vessel sailing under the Honduran flag. The Coast Guard boarded the vessel

and discovered 64 bales of cocaine that weighed 1536 kilograms. The crew

members on the Miss Mery Hill admitted that they were aware of the cocaine and

planned to profit from its sale. As a member of the crew, Romero was arrested and

indicted on one count of conspiracy to possess with the intent to distribute five

kilograms or more of cocaine while on board a vessel subject to the jurisdiction of

the United States, 46 U.S.C. § 1903(a), (g), (j); 21 U.S.C. § 960(b)(1)(B)(ii), and

one count of possession with intent to distribute five kilograms or more of cocaine

while on board a vessel subject to the jurisdiction of the United States, 46 U.S.C. §



                                          2
1903(a), (g); 21 U.S.C. § 960(b)(1)(B)(ii).

      Romero adopted the pre-trial motion to suppress made by his co-defendants.

Based on the findings by the magistrate judge after an evidentiary hearing, the

district court denied the motion. Romero then entered an unconditional guilty plea.

      The Pre-Sentence Investigation Report assigned a total offense level of 36.

With a criminal history category of I, the guidelines provided a sentencing range of

188 to 235 months of imprisonment. Romero objected to the PSI report because it

did not recommend a reduction of his guidelines range based upon his alleged

minor role as a crew member. The district court overruled his objection because it

concluded that Romero was “an average participant.”

      The district court granted a two-level decrease in Romero’s offense level,

which yielded a guidelines range of 151 to 188 months of imprisonment. Romero

requested a sentence below the guidelines range because a lower sentence would

provide a sufficient deterrent, Romero would be deported after his prison term, and

Romero could receive an education with a lower sentence. The district court

denied Romero’s request. The district court sentenced Romero to 151 months of

imprisonment. The court stated, “After considering the advisory sentencing

guidelines and all of the factors [in section 3553(a)], [the] Court finds that the

sentence imposed is sufficient, but not greater than necessary to comply with the



                                           3
statutory purposes of sentencing.”

                          II. STANDARD OF REVIEW

      We review de novo whether a voluntary unconditional guilty plea waives the

ability to appeal the rulings on pre-trial motions. United States v. Patti, 337 F.3d

1317, 1320 n.4 (11th Cir. 2003). We review for clear error the determination by a

district court of a defendant’s role in the offense. United States v. Rodriguez De

Varon, 175 F.3d 930, 937 (11th Cir. 1999). We review sentences for

reasonableness. United States v. Talley,431 F.3d 784, 786 (11th Cir. 2006).

                                 III. DISCUSSION

      Romero presents three arguments. First, Romero contends that the district

court erred when it denied his motion to suppress. Second, Romero argues that the

district court clearly erred when it denied his request for a minor role adjustment.

Third, Romero argues that the sentence imposed by the district court is

unreasonable. We address each argument in turn.

      Romero argues that the district court denied his motion to suppress because

the Coast Guard did not have reasonable suspicion to search the Miss Mery Hill.

This argument fails. “[A] voluntary, unconditional guilty plea waives all

nonjurisdictional defects in the proceedings.” Patti, 337 F.3d at 1320. Romero

waived his right to appeal the denial of his motion to suppress when he pleaded



                                           4
guilty without condition. See United States v. McCoy, 477 F.2d 550, 551 (5th Cir.

1973); United States v. Sepe, 474 F.2d 784, 787–88 (5th Cir. 1973). We also deny

as moot Romero’s motion to adopt the argument of his co-defendant on this issue.

      Romero next contends that the district court clearly erred when it denied his

request for a minor role adjustment. Section 3B1.2 of the Sentencing Guidelines

provides a sentence reduction for defendants who are “less culpable than most

other participants, but whose role could not be described as minimal.” U.S.S.G. §

3B1.2, cmt n.5. To receive this minor-role reduction, the defendant “bears the

burden of proving a mitigating role in the offense by a preponderance of the

evidence.” Rodriguez De Varon, 175 F.3d at 939; see U.S.S.G. § 3B1.2. A district

court (1) “must measure the defendant’s role against the relevant conduct for which

[]he has been held accountable” and (2) may consider the defendant’s “role as

compared to that of other participants.” Id. at 940. Other factors the district court

may consider include the “amount of drugs, fair market value of drugs, amount of

money to be paid to the courier, equity interest in the drugs, role in planning the

criminal scheme, and role in distribution.” Id. at 945.

      The district court did not clearly err by denying Romero a minor role

adjustment. Although Romero argues that he was entitled to a minor role

reduction because he did not package the cocaine, plan the trip, or communicate



                                           5
with the intended recipient of the cocaine, these alleged facts do not establish that

Romero played a minor role in the conduct for which he was convicted. Romero

failed to provide evidence that he was less culpable than other members of the

crew. Romero also was convicted of trafficking a large quantity of drugs. Romero

was not entitled to a minor role adjustment. See id. at 943.

      Romero also argues that the sentence imposed by the district court is

unreasonable because of his role, personal and criminal history, and the deterrence

factor. “[T]he party who challenges the sentence bears the burden of establishing

that the sentence is unreasonable in light of both [the] record and the factors in

section 3553(a).” Talley, 431 F.3d at 788. According to the sentencing transcript,

the district court explicitly considered the advisory guideline range and the

sentencing factors, before it imposed a sentence at the low end of the guidelines

range. The sentence imposed by the district court was reasonable.

      Romero’s convictions and sentences are

      AFFIRMED.




                                           6